In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1870 
LARRY D. DUNN, 
                                                  Plaintiff‐Appellant, 

                                  v. 

MENARD, INC., 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
              No. 1:15‐cv‐4552 — Sara L. Ellis, Judge. 
                     ____________________ 

   ARGUED JANUARY 17, 2018 — DECIDED JANUARY 29, 2018 
                ____________________ 

   Before FLAUM, EASTERBROOK, and BARRETT, Circuit Judges. 
    FLAUM, Circuit Judge. Plaintiff‐appellant Larry Dunn filed 
a  negligence  suit  against  defendant‐appellee  Menard,  Inc. 
(“Menards”) after he was injured by a falling stack of rolled 
insulation at a Menards store in Hodgkins, Illinois. The dis‐
trict  court  granted  summary  judgment  to  Menards,  finding 
that it did not owe plaintiff a legal duty because: (1) the stack 
of insulation constituted an “open and obvious” danger; and 
(2) imposing such a duty would be excessively onerous under 
2                                                        No. 17‐1870 

the  circumstances.  Plaintiff  now  appeals  the  district  court’s 
ruling. We affirm.  
                             I. Background 
     A. Factual Background 
    Menards is a chain of home improvement centers located 
in the Midwestern United States. At approximately 7:00 PM on 
January 3, 2014, plaintiff Larry Dunn and his adult son, Erik 
Dunn,  visited  a  Menards  in  Hodgkins,  Illinois  to  purchase 
rolled insulation. This was not the first time plaintiff had fre‐
quented  the  Hodgkins  Menards;  he  went  to  the  store  on  a 
monthly basis to purchase personal home improvement sup‐
plies. 
    After  plaintiff  paid  for  twenty‐one  rolls  of  insulation  in‐
side  the  main  store,  a  cashier  instructed  him  to  pick  up  his 
merchandise  in  one  of  the  store’s  surrounding  self‐service 
warehouses, where customers loaded their purchased mate‐
rials.  Plaintiff  drove  his  Dodge  Grand  Caravan  to  the 
Menards  “yard,”  and  a  security  guard  directed  him  to  the 
warehouse containing insulation.  
   Both  entrances  to  the  insulation  warehouse  displayed 
warning  signs  stating,  “For  your  safety,  caution,  do  not  cut 
bandings,  do  not  open  packages,  do  not  pull,  do  not  climb, 
and  if  you  need  assistance,  please  call.”  Although  neither 
plaintiff nor Erik recall seeing the warning signs, they do not 
dispute that they were posted on the date of the incident. 
   Plaintiff  did  not  observe  any  Menards  employees  inside 
the warehouse. However, he had witnessed employees assist 
customers in the self‐service warehouses in the past, and un‐
derstood he could ask for assistance if needed.  
No. 17‐1870                                                          3 

    Plaintiff parked his van next to the supply of rolled insu‐
lation, which was organized in vertical stacks. Upon exiting 
his vehicle, plaintiff noticed that one stack of insulation, ap‐
proximately sixteen feet in height, “was not straight” and was 
“leaning to the right.” During his deposition, plaintiff testified 
that the stack “seemed too high,” and that “it was pretty ob‐
vious”  the  stack  “was  leaning  and  unstable.”  As  a  result, 
plaintiff told his son to “keep an eye” on the stack.  
    Despite the leaning stack, plaintiff did not seek assistance 
from any Menards employees. Instead, he observed the insu‐
lation for approximately five minutes to determine whether 
“it was safe to proceed.” After counting the rolls of insulation 
in front of the leaning stack, plaintiff concluded he could ob‐
tain  the insulation  he  needed without utilizing the unstable 
batch. Plaintiff decided it was safe to proceed as long as nei‐
ther he nor his son touched the leaning stack. Nevertheless, 
plaintiff  instructed  Erik  to  “be  wary  of  where  [he  was]  and 
what  [he  was]  moving”  and  to  “be  cautious”  and  “careful” 
while loading.  
    Plaintiff and Erik proceeded to load their van with insula‐
tion for approximately ten to fifteen minutes. Plaintiff faced 
his van as they loaded, with the leaning stack approximately 
eight  to  ten  feet  behind  him.  The  parties  agree  that,  during 
this  time,  neither  plaintiff  nor  Erik  directly  or  indirectly 
touched the leaning stack. Still, as they loaded the final bales 
of insulation, the leaning stack fell. Some of the falling insula‐
tion struck plaintiff and forced him to the ground, allegedly 
injuring his right shoulder.  
    After the incident, plaintiff and Erik immediately returned 
to the Menards main store and notified the front office man‐
4                                                      No. 17‐1870 

ager. While preparing an incident report, the front office man‐
ager learned that  two  Menards employees  were  working  in 
the bay next to plaintiff at the time of the accident. The em‐
ployees told the front office manager that, although they did 
not see plaintiff enter the warehouse, they heard the insula‐
tion fall. They further told the front office manager that they 
were never asked for assistance.  
    As a general practice, the general manager of the Hodg‐
kins  Menards  patrols  both  the  store  and  warehouses  three 
times by 5:00 PM in order to look for potential hazards. In ad‐
dition, the yard shipping and receiving manager, the assistant 
yard shipping and receiving managers, and individual team 
members  routinely  monitor  the  self‐service  warehouses  for 
potential safety issues. 
     B. Procedural Background 
  On  May  6,  2015,  plaintiff  filed  a  negligence  suit  against 
Menards  in  the  Circuit  Court  of  Cook  County.  Menards  re‐
moved the case to the Northern District of Illinois, where the 
matter was assigned to District Judge Sara L. Ellis.  
    Plaintiff  was  deposed  on  September  23,  2015  and  non‐
medical fact discovery closed on November 20, 2015. On Feb‐
ruary 22, 2016, five months after plaintiff’s deposition, three 
months after the close of non‐medical fact discovery, and four 
days  before the  deadline for Menards’s summary judgment 
brief, plaintiff provided Menards with a supplemental 14‐par‐
agraph personal affidavit. Menards moved to strike the affi‐
davit on the grounds that it contradicted plaintiff’s prior dep‐
osition testimony. Following an in‐court hearing, the district 
court  granted  Menards’s  motion  in  part  and  struck  para‐
graphs 3 through 10 and 14.  
No. 17‐1870                                                             5 

    The district court granted summary judgment to Menards 
on November 18, 2016. The court found Menards did not owe 
a legal duty to plaintiff because the leaning stack of insulation 
that fell on him constituted an open and obvious condition, 
and imposing such a duty would be excessively onerous un‐
der the circumstances. Plaintiff subsequently filed a motion to 
reconsider, which was denied. This appeal followed.  
                              II. Discussion 
     The  first  two  issues  presented  in  this  appeal—the  open 
and  obvious  nature  of  the  leaning  stack  of  insulation  and 
whether Menards owed plaintiff a legal duty—are subject to 
de novo review. See C.G. Schmidt, Inc. v. Permasteelisa N. Am., 
825 F.3d 801, 805 (7th Cir. 2016). Summary judgment is appro‐
priate if the movant shows there is no genuine dispute as to 
any material fact and the movant is entitled to judgment as a 
matter of law. Spurling v. C & M Fine Pack, Inc., 739 F.3d 1055, 
1060 (7th Cir. 2014). A genuine dispute of material fact exists 
if “the evidence is such that a reasonable jury could return a 
verdict for the nonmoving party.” Anderson v. Liberty Lobby, 
Inc., 477 U.S. 242, 248 (1986). We “consider all of the evidence 
in  the  record in  the light  most favorable to the  non‐moving 
party, and  we draw all  reasonable inferences from  that  evi‐
dence in favor of the party opposing summary judgment.” Fe‐
liberty v. Kemper Corp., 98 F.3d 274, 276–77 (7th Cir. 1996). 
    The third issue on appeal—the district court’s exclusion of 
portions of plaintiff’s supplemental affidavit—is reviewed for 
an  abuse  of  discretion.  See  Griffin  v.  Foley,  542  F.3d  209,  217 
(7th Cir. 2008). Under this standard of review, “the relevant 
inquiry is not how the reviewing judges would have ruled if 
they had  been considering the case in the  first  place.”  Id.  at 
218 (quoting Wheeler v. Sims, 951 F.2d 796, 802 (7th Cir. 1992)). 
6                                                         No. 17‐1870 

“Rather, the district court’s decision is to be overturned only 
if no reasonable person would agree with the trial court’s rul‐
ing.” Id.  
     A. The  stack  of  insulation  that  fell  on  plaintiff  consti‐
        tuted an open and obvious condition.  
    “[S]tate law provides the substantive law in a diversity ac‐
tion.” Maroules v. Jumbo, Inc., 452 F.3d 639, 645 (7th Cir. 2006). 
Thus, “our task is to predict how the Illinois Supreme Court 
would decide the issues presented here.” Nationwide Agribusi‐
ness Ins. Co. v. Dugan, 810 F.3d 446, 450 (7th Cir. 2015). “Where 
the Illinois Supreme Court has not ruled on an issue, decisions 
of the Illinois Appellate Courts control, unless there are per‐
suasive indications that the Illinois Supreme Court would de‐
cide the issue differently.” Id.  
     To establish a cause of action for negligence under Illinois 
law, a plaintiff must prove: “(1) a duty owed to the plaintiff 
by the defendant; (2) a breach of that duty; and (3) an injury 
proximately caused by the breach.” Wilfong v. L.J. Dodd Con‐
str., 930 N.E.2d 511, 519 (Ill. App. Ct. 2010). Here, plaintiff’s 
arguments relate to the first element. 
    Whether  a  duty  exists  is  a  question  of  law  to  be  deter‐
mined by the court. Fulk v. Ill. Cent. R. Co., 22 F.3d 120, 125 
(7th Cir. 1994); see also Mayer v. Gary Partners & Co., 29 F.3d 
330, 333 (7th Cir. 1994) (holding that the allocation of duties 
between  judge  and  jury  is  governed  by  federal  law). Put 
broadly, “[d]uty is determined by asking ‘whether defendant 
and plaintiff stood in such a relationship to one another that 
the law imposed upon defendant an obligation of reasonable 
conduct  for  the  benefit  of  plaintiff.’”  Bucheleres  v.  Chi.  Park 
Dist., 665 N.E.2d 826, 831 (Ill. 1996) (quoting Ward v. K Mart 
No. 17‐1870                                                            7 

Corp., 554 N.E.2d 223, 226 (Ill. 1990)). As a matter of practical 
application,  however,  “the  concept  of  duty  in  negligence 
cases is very involved, complex and indeed nebulous.” Ward, 
554 N.E.2d at 226 (quoting Mieher v. Brown, 301 N.E.2d 307, 
310 (Ill. 1973)). “The four factors courts typically consider in 
determining whether a duty exists are: (1) the reasonable fore‐
seeability of injury; (2) the likelihood of injury; (3) the magni‐
tude of the burden of guarding against injury; and (4) the con‐
sequences of placing that burden on the defendant.” Wilfong, 
930  N.E.2d  at  519;  see  also  LaFever  v.  Kemlite  Co.,  706  N.E.2d 
441, 446 (Ill. 1998). 
     “In Illinois, the open and obvious doctrine is an exception 
to the general duty of care owed by a landowner.” Park v. Ne. 
Ill. Reg’l Commuter R.R. Corp., 960 N.E.2d 764, 769 (Ill. App. Ct. 
2011). This is because “persons who own, occupy, or control 
and maintain land are not ordinarily required to foresee and 
protect  against  injuries  from  potentially  dangerous  condi‐
tions  that  are  open  and  obvious.”  Bucheleres,  665  N.E.2d  at 
832; see also Ward, 554 N.E.2d at 230 (“Certainly a condition 
may be so blatantly obvious and in such position on the de‐
fendant’s premises that he could not reasonably be expected 
to anticipate that people will fail to protect themselves from 
any  danger  posed  by  the  condition.”).  Thus,  “[i]n  cases  in‐
volving obvious and common conditions … the law generally 
assumes  that  persons  who  encounter  these  conditions  will 
take  care  to  avoid  any  danger  inherent  in  such  condition.” 
Bucheleres, 665 N.E.2d at 832. “The open and obvious nature 
of the condition itself gives caution and therefore the risk of 
harm is considered slight; people are expected to appreciate 
and avoid obvious risks.” Id. 
8                                                      No. 17‐1870 

     Often, “[w]hether a dangerous condition is open and ob‐
vious may present a question of fact.” Bruns v. City of Centra‐
lia, 21 N.E.3d 684, 690 (Ill. 2014). However, “where no dispute 
exists as to the physical nature of the condition, whether the 
dangerous  condition  is  open  and  obvious  is  a  question  of 
law.” Id. The district court found the latter applied here.  
    Plaintiff claims the district court’s ruling was improper be‐
cause he and his son “each had a different interpretation of 
the physical nature of the stack of insulation that fell.” This 
argument,  however,  misstates  the  record.  During  plaintiff’s 
deposition, he testified that he “noticed that one stack of in‐
sulation did not look stable.” When asked for further details, 
plaintiff stated that it was “pretty obvious” that the stack was 
“leaning”  and  “not  straight.”  In  comparison,  plaintiff’s  son 
testified  that  it  was  “obvious”  that  the  stack  was  “uneven” 
and “somewhat” unstable.  
    Plaintiff asserts this testimony evinces “different opinions 
and interpretation[s]” of how the leaning stack appeared. We 
disagree.  True,  plaintiff  described  the  stack  as  “leaning,” 
while Erik testified the stack was “uneven.” In our view, how‐
ever, this is a semantic distinction without a meaningful dif‐
ference. More importantly, both plaintiff and his son agreed 
the stack was “unstable,” and both witnesses testified that the 
physical  condition  of  the  stack  was  “obvious.”  Indeed,  the 
parties’  Joint  Statement  of  Undisputed  Material  Facts  (the 
“Joint Statement”) explicitly states that “[t]he uneven stacking 
was obvious to Erik Dunn and his father” and “Plaintiff and 
Erik  Dunn  were  both  aware  of  the  obvious  condition  of  the 
No. 17‐1870                                                                     9 

stack” (emphases added). These accounts are sufficiently con‐
sistent to make application of the open and obvious doctrine 
a question of law.1   
    Moving  on,  “‘[o]bvious’  means  that  ‘both  the  condition 
and  the  risk  are  apparent  to  and  would  be  recognized  by  a 
reasonable man, in the position of the visitor, exercising ordi‐
nary  perception,  intelligence,  and  judgment.’”  Bruns,  21 
N.E.3d at 690 (quoting Restatement (Second) of Torts § 343A 
cmt. b, at 219 (1965)); see also Deibert v. Bauer Bros. Constr. Co., 
566 N.E.2d 239, 241 (Ill. 1990) (noting that Illinois has adopted 
§ 343A). “Thus, the determination of whether the condition is 
open  and  obvious  depends  not  on  plaintiff’s  subjective 
knowledge but, rather, on the objective knowledge of a rea‐
sonable person confronted with the same condition.” Racky v. 
Belfor USA Grp., Inc., 83 N.E.3d 440, 467 (Ill. App. Ct. 2017). In 
other  words,  “if  a  reasonable  person  with  the  plaintiff’s 
knowledge  of  the  situation  would  have  appreciated  and 
avoided  a  hazard  created  by  the  defendant’s  actions,  then 
from the defendant’s perspective the plaintiff’s injuries were 
neither foreseeable nor likely.” Smith v. MHI Injection Molding 
Mach., Inc., No. 10‐cv‐8276, 2014 WL 1516592, at *5 (N.D. Ill. 
Apr. 18, 2014).  



                                                 
1 In further support of his argument, plaintiff claims that Kyle Krause, the 

Hodgkins Menards general manager, also had an inconsistent description 
of the leaning stack. Plaintiff’s assertion, however, is wholly unsupported 
by  the  record.  During  Krause’s  deposition,  plaintiff’s  own  counsel 
acknowledged  that  Krause  “[did  not]  recall  the  incident  or  any  stacks 
prior  to  the  incident.”  Thus,  Krause  did  not  present  an  account  of  the 
physical nature of the stack at all, let alone one that conflicted with that of 
plaintiff or Erik Dunn.  
10                                                       No. 17‐1870 

    Here, the district court correctly determined that “the un‐
disputed evidence allows for only one conclusion: … the lean‐
ing  and  unstable  stack  posed  an  open  and  obvious  danger 
that a reasonable person with Dunn’s knowledge would have 
appreciated.”  It  is  undisputed  that  “[p]rior  to  the  incident, 
Plaintiff noticed that one stack of insulation did not look sta‐
ble.” Specifically, the stack “was not straight” and “was lean‐
ing to the right.” The parties’ Joint Statement goes so far as to 
say  “[i]t  was  obvious  to  Plaintiff  that  the  stack  was  leaning 
and  unstable,”  so  much  so  that  plaintiff  told  his  son  to  “be 
careful,”  “keep  an  eye  on  the  stack  of  insulation,”  and  “be 
wary  of  where  [he  was]  and  what  [he  was]  moving.”  Pre‐
sented with these circumstances, a reasonable person would 
have taken sufficient care to avoid the primary danger inher‐
ent in the stack’s condition: that the stack might fall over.  
    Plaintiff devotes a significant portion of his brief to a dis‐
cussion  of  his  own  recognition  of  this  inherent  risk.  Specifi‐
cally, he argues that although he observed the condition of the 
leaning stack of insulation, he did not appreciate the risk the 
condition posed. Although plaintiff’s claim stems from a cor‐
rect interpretation of the law, see Racky, 83 N.E.3d at 467 (“The 
open and obvious doctrine applies only where both the condi‐
tion and the risk are apparent to and would be recognized by 
a reasonable person.”), it is at odds with the undisputed rec‐
ord. Had plaintiff truly believed the leaning stack posed no 
danger, he would have had no reason to monitor the insula‐
tion for five minutes to determine whether “it was safe to pro‐
ceed with loading the insulation in the van.” Nor would he 
have needed to warn his son to be mindful of his surround‐
ings.  
No. 17‐1870                                                           11 

    Plaintiff counters that his apprehension applied only to a 
scenario where either he or his son touched the stack, and it is 
undisputed that neither of them made contact with the stack 
prior to its collapse. Once again, the evidence belies plaintiff’s 
assertion. Plaintiff observed the leaning stack for five minutes 
before attempting to load his van. From this, it is reasonable to 
infer  that  plaintiff  at  least  initially  feared  the  stack  might 
spontaneously fall, even without any additional disturbance.  
     Regardless,  plaintiff  seeks  to  split  hairs.  See  Bujnowski  v. 
Birchland, Inc., 37 N.E.3d 385, 388 (Ill. App. Ct. 2015) (“[T]he 
test  of  openness  and  obviousness  [is]  not  what  the  plaintiff 
actually knew at the time, but what he had reason to suspect 
and could have learned.”). Moreover, the operative focus is 
not on plaintiff himself, but on a reasonable person with plain‐
tiff’s knowledge of the situation, and whether such an indi‐
vidual, after exercising ordinary perception, intelligence, and 
judgment, would have appreciated and avoided the hazard. 
See  Smith,  2014  WL  1516592,  at  *5;  Bruns,  21  N.E.3d  at  690. 
Viewed  from  this  perspective,  a  reasonably  prudent  person 
would not have stood underneath a sixteen‐foot stack of “ob‐
vious[ly]” “unstable” insulation, even if that person ventured 
to avoid physical contact. Therefore, the leaning stack of insu‐
lation constituted an open and obvious condition.  
   Of course, we must also consider whether an exception to 
the  open  and  obvious  rule  applies.  “Exceptions  to  the  rule 
make provision for cases in which ‘the possessor of land can 
and should anticipate that the dangerous condition will cause 
physical harm to the invitee notwithstanding its known or ob‐
vious danger.’” Bruns, 21 N.E.3d at 691 (quoting Restatement 
(Second)  of  Torts  §  343A  cmt.  f,  at  220  (1965)).  “Illinois  law 
recognizes two such exceptions” in cases involving premises 
12                                                      No. 17‐1870 

liability:  “the  ‘distraction  exception,’  and  the  ‘deliberate  en‐
counter exception.’” Id. (quoting Sollami v. Eaton, 772 N.E.2d 
215, 224 (Ill. 2002)). “Where an exception to the open and ob‐
vious rule applies, the outcome of the duty analysis … is ‘re‐
versed.’”  Id.  (quoting  Belluomini  v.  Stratford  Green  Condo. 
Ass’n,  805  N.E.2d  701,  705  (Ill.  App.  Ct.  2004)).  That  is, 
“[w]hereas operation of the open and obvious rule negatively 
impacts  the  foreseeability  and  likelihood  of  injury,  applica‐
tion of an exception to the rule positively impacts the foresee‐
ability and likelihood of injury.” Id.  
    Neither exception applies here. The deliberate encounter 
exception only applies “where the possessor [of land] has rea‐
son  to  expect  that  the  invitee  will  proceed  to  encounter  the 
known or obvious danger because to a reasonable man in his 
position the advantages of doing so would outweigh the ap‐
parent risk.” Id.  (alteration in original) (quoting  Sollami, 772 
N.E.2d at 223). “The deliberate encounter exception has most 
often been applied in cases involving some economic compul‐
sion,” Sollami, 772 N.E.2d at 224, such as when a plaintiff “is 
forced  to  choose  between  facing  danger  and  neglecting  his 
duties” to an employer. Atchley v. Univ. of Chi. Med. Ctr., 64 
N.E.3d 781, 791 (Ill. App. Ct. 2016); see also Kleiber v. Freeport 
Farm & Fleet, Inc., 942 N.E.2d 640, 648 (Ill. App. Ct. 2010) (“The 
deliberate‐encounter  exception  recognizes  that  individuals 
will make deliberate choices to encounter hazards when faced 
with employment concerns and that those encounters are rea‐
sonably  foreseeable  by  possessors  of  property.”).  No  such 
compulsion is present here. 
   This  conclusion  is  supported  by  the  Illinois  Appellate 
Court’s  opinion  in  Kleiber.  There,  the  plaintiff  was  loading 
bags of topsoil into her vehicle from a pallet located outside 
No. 17‐1870                                                         13 

the front of a Farm and Fleet store. Kleiber, 942 N.E.2d at 642. 
In  order  to  obtain  the  bags  of  topsoil,  the  plaintiff  walked 
across an empty wooden pallet lying on the ground. Id. Plain‐
tiff’s foot went through one of the slats in the pallet and she 
fell, injuring her leg. Id. at 642–43. On appeal, the court held 
that, even if “there was no other way to access the topsoil ex‐
cept by crossing the empty pallet,” the deliberate encounter 
exception  did  not  apply.  Id.  at  649.  According  to  the  court, 
“despite the location of the topsoil, plaintiff had another op‐
tion  available.  Plaintiff  could  have  gone  into  the  store  and 
asked for assistance.” Id. The same reasoning applies here. 
    The  distraction exception is also  inapposite. The  distrac‐
tion exception applies “where the possessor [of land] has rea‐
son to expect that the invitee’s attention may be distracted, so 
that he will not discover what is obvious, or will forget what 
he has discovered, or fail to protect himself against it.” Bruns, 
21 N.E.3d at 691 (alteration in original) (quoting Sollami, 772 
N.E.2d at 223). “[T]he distraction exception will only apply,” 
however, “where evidence exists from which a court can infer 
that  plaintiff  was  actually  distracted.”  Id.  Here,  the  parties’ 
Joint Statement explicitly states that “Plaintiff did not do an‐
ything to distract himself at the time of the accident.”  
     Admittedly,  the  parties  agree  that  immediately  prior  to 
the accident, plaintiff “was facing the van where he was load‐
ing  insulation”  and  “talking  to  Erik  Dunn.”  However,  “the 
mere fact of looking elsewhere does not constitute a distrac‐
tion.” Id. at 692 (holding that the fact a pedestrian was looking 
at  the  front  door  of  her  destination  when  she  tripped  on  a 
sidewalk defect did not constitute a distraction). Nor do “self‐
created  distractions”  that  are  “solely  within  the  plaintiff’s 
14                                                       No. 17‐1870 

own creation.” Whittleman v. Olin Corp., 832 N.E.2d 932, 936 
(Ill. App. Ct. 2005). 
    In sum, the district court did not err when it ruled the stack 
of insulation that fell on plaintiff constituted an open and ob‐
vious condition under Illinois law. 
      B. Menards did not owe plaintiff a legal duty. 
    Plaintiff next argues Menards owed him a legal duty even 
if an open and obvious condition existed. True, “[t]he exist‐
ence of an open and obvious danger is not an automatic or per 
se bar to the finding of a legal duty on the part of a defendant.” 
Bruns, 21 N.E.3d at 690. Rather, “[i]n assessing whether a duty 
is owed, the court must still apply traditional duty analysis to 
the particular facts of the case.” Jackson v. TLC Assocs., Inc., 706 
N.E.2d 460, 463 (Ill. 1998). 
    “Application of the open and obvious rule affects the first 
two factors of the duty analysis: the foreseeability of injury, 
and the likelihood of injury.” Bruns, 21 N.E.3d at 690; see also 
Belluomini, 805 N.E.2d at 707 (“[T]he open and obvious doc‐
trine  covers,  in  substance,  the  first  two  factors  of  the  duty 
test.”).  “[I]f  the  danger  is  open  and  obvious  …  that 
means … that the first two factors favor the defendant.” Bu‐
jnowski, 37 N.E.3d at 395. In other words, “[w]here the condi‐
tion is open and obvious, the foreseeability of harm and the 
likelihood of injury will be slight, thus weighing against the 
imposition of a duty.” Bruns, 21 N.E.3d at 690. Indeed, the Bu‐
jnowski  court  noted  that  “[n]o  published  premises‐liability 
negligence case … [has] held both (1) that the open‐and‐obvi‐
ous rule applied without exception and (2) that the defendant 
nonetheless owed the plaintiff a duty.” 37 N.E.3d at 397.  
No. 17‐1870                                                       15 

     “This leaves one more inquiry: do the third and fourth fac‐
tors—the burden that defendant would incur, and the conse‐
quences of imposing that burden—favor plaintiff to the extent 
that they outweigh the first two factors and thus call for im‐
posing  a  duty?”  Id.  The  district  court  found  “Menards  em‐
ployees already perform regular inspections of the warehouse 
and  are  available  to  assist  customers  if  requested.”  In  the 
court’s  view,  imposing  an  additional  duty  to  monitor  the 
stacks of insulation “would be onerous, requiring [Menards] 
to expend significant resources to have employees constantly 
stationed in the warehouse to oversee its customers.” The dis‐
trict court found this was particularly true here because plain‐
tiff  “did  not  request  assistance  despite  recognizing  the  risk 
and knowing such an option was available.” See also Kleiber, 
942 N.E.2d at 650 (holding that imposing a burden on the de‐
fendant to monitor pallets in front of a store would be unrea‐
sonable “where the plaintiff never sought assistance from an‐
yone in the store, despite having recognized the open and ob‐
vious danger”).  
    We agree with the district court’s reasoning. We also add 
that  less  onerous  safeguards  than  continuous  surveillance, 
such as building a frame to prevent tall stacks of rolled insu‐
lation from tipping over or stacking rolled insulation at lower 
heights,  would  not  be  justified  given  the  open  and  obvious 
nature of the risk involved.  
   C. The  exclusion  of  plaintiff’s  supplemental  affidavit 
      does not warrant reversal. 
   Finally, plaintiff argues that the excluded portions of his 
supplemental  affidavit  create  genuinely  disputed  issues  of 
material  fact  regarding  the  open  and  obvious  nature  of  the 
leaning stack of insulation.  
16                                                          No. 17‐1870 

    The district court struck paragraphs 3 through 10 and 14 
of plaintiff’s supplemental affidavit on the grounds that they 
contradicted plaintiff’s prior deposition testimony. “As a gen‐
eral  rule … this circuit does not permit  a party  to  create  an 
issue  of  fact  by  submitting  an  affidavit  whose  conclusions 
contradict prior deposition or other sworn testimony.” Buck‐
ner v. Sam’s Club, Inc., 75 F.3d 290, 292 (7th Cir. 1996); see also 
Bank  of Ill. v.  Allied  Signal  Safety  Restraint  Sys.,  75  F.3d  1162, 
1168 (7th Cir. 1996) (“We have long followed the rule that par‐
ties cannot thwart the purposes of Rule 56 by creating ‘sham’ 
issues of fact with affidavits that contradict their prior depo‐
sitions.”). Thus, where deposition testimony and an affidavit 
conflict, “the affidavit is to be disregarded unless it is demon‐
strable that the statement in the deposition was mistaken, per‐
haps because the question was phrased in a confusing manner 
or because a lapse of memory is in the circumstances a plau‐
sible explanation for the discrepancy.” Russell v. Acme‐Evans 
Co., 51 F.3d 64, 67–68 (7th Cir. 1995). In the alternative, sup‐
plemental affidavits can be employed “to clarify ambiguous 
or confusing deposition testimony.” Buckner, 75 F.3d at 292.  
        1. Paragraphs 3 through 5 
   Paragraphs 3 through 5 of plaintiff’s post‐deposition affi‐
davit state the following: 
        3.  During  [my  prior  visits  to  the  Hodgkins 
        Menards outside warehouse], I observed stacks 
        of insulation that were both the same and simi‐
        lar in size as the stacks of insulation that I pur‐
        chased and that fell on top of me and injured me 
        on January 3, 2015, which were located within 
        the  warehouse  both  at  and  near  the  location 
        where I was injured.  
No. 17‐1870                                                        17 

       4. On all of these prior occasions, the stacks of 
       insulation were stacked akin and leaning simi‐
       larly to the way they were stacked on the day I 
       was injured. 
       5. What is more, I have observed other products 
       consistently  stacked  in  such  a  manner  at  De‐
       fendant’s MENARD store.  
    The  district  court  found  these  paragraphs  were  directly 
contradicted by the following portion of plaintiff’s deposition 
testimony,  which  involved  a  discussion  of  a  photograph 
taken in the immediate aftermath of plaintiff’s accident. The 
photograph depicted not only the rolled insulation that had 
fallen  to  the ground,  but  also other surrounding stacks that 
remained intact: 
       Q.  Now,  let’s  look  at  Plaintiff’s  Exhibit  1.  Can 
       you take a  look at that photo? In the top right 
       corner there is two bales of insulation, far right 
       and right next to it. Do you see those? 
       A. Yes. 
       Q.  And  when  you  talked  about  the  insulation 
       leaning to the right, would the picture of the in‐
       sulation  in  the  right  corner,  is  that  what  you 
       were referring to, leaning into the right? 
       A. Similarly.  It was more kind of haphazardly 
       stacked. It wasn’t as nice and neat as those are. 
    According  to  the  district  court,  considered  collectively, 
paragraphs 3 through 5 of plaintiff’s affidavit state that “the 
leaning stack of insulation on the day that [plaintiff] was in‐
jured looked similar to all of the stacks … that he’d seen on 
18                                                      No. 17‐1870 

prior occasions.” In contrast, plaintiff’s deposition testimony 
suggested  “that  actually  it  was  more  haphazardly  stacked, 
that it wasn’t as nice and neat as it  was  in the photographs 
that he was shown.” 
    Plaintiff argues this conclusion is misguided. In plaintiff’s 
view,  Plaintiff’s  Exhibit  1  (discussed  during  his  deposition) 
depicted  stacks  of  insulation  that  were  present  on  the  date 
plaintiff  was  injured.  Thus,  when  plaintiff  suggested  that  the 
stack that fell on him was “more haphazardly stacked” and 
not “as nice and neat” as those shown in the photograph, he 
was comparing the leaning stack to other stacks that were pre‐
sent on the same date. In contrast, plaintiff’s affidavit compared 
the leaning stack to stacks he had observed during prior visits, 
which were never discussed during his deposition.  
   However,  even  assuming  arguendo  that  plaintiff’s  tech‐
nical interpretation is correct, it does not alter the summary 
judgment analysis. If anything, the addition of paragraphs 3 
through 5 reinforces plaintiff’s knowledge of the open and ob‐
vious condition prior to his accident. See Bruns, 21 N.E.3d at 
687 (noting that, during prior visits to location of accident, the 
plaintiff “definitely” noticed the defect in sidewalk that later 
caused her to fall). The exclusion of these paragraphs, there‐
fore, does not warrant reversal.  
       2. Paragraphs 6 through 10 
    Paragraphs 6 through 10 of plaintiff’s post‐deposition af‐
fidavit state the following: 
       6. At my discovery deposition on September 23, 
       2015, I was asked why I believed the stack of in‐
       sulation fell and I responded that “… it was not 
       stacked  properly.”  I  was  then  asked  “how  do 
No. 17‐1870                                                         19 

       you know it was not stacked properly?” My re‐
       sponse was that “[i]n my opinion it seemed to 
       [sic]  high  and  it  was  not  stacked  straight.”  I 
       formed this opinion after I was injured. 
       7.  Prior  to  being  injured,  I  did  not  believe  the 
       stack  of  insulation  would  fall  unless  it  was 
       pushed or moved by someone. 
       8. I formed the opinion that the stack would not 
       fall, absent being pushed or moved, because it 
       was stacked the same as stacks of insulation that 
       I  encountered  on  my  previous  visits  to 
       MENARD and because I am a professional who 
       is  highly  experienced  in  working  with  and 
       around building materials.  
       9. While the stack of insulation was leaning and 
       did not appear to be stable, I perceived no obvi‐
       ous risk to my son or myself because, as stated, 
       I  believed  that  the  insulation  could  only  fall 
       over  if,  and  only  if,  someone  were  to  push  or 
       move the tall stack of insulation. 
       10. I did not recognize any obvious risk to my 
       son or myself because I did not believe that in‐
       sulation was potentially dangerous as is. 
   According to the district court, plaintiff’s deposition testi‐
mony indicated that, contrary to his affidavit, his opinion re‐
garding the condition of the leaning stack “was formed prior 
to when the stack fell on him as opposed to after.”  
    The district court’s reasoning mirrors our analysis above: 
the fact that plaintiff monitored the insulation for five minutes 
before  attempting  to  load  his  van  and  warned  his  son  to  be 
20                                                   No. 17‐1870 

mindful of his surroundings serves as evidence that plaintiff 
formed an opinion about the condition and risk of the leaning 
stack prior to its collapse. Thus, the district court’s ruling was 
reasonable. Therefore, the exclusion of paragraphs 6 through 
10 was not erroneous.  
       3. Paragraph 14 
   Paragraph 14 of plaintiff’s post‐deposition affidavit states, 
“When the leaning stack fell on me I was distracted from look‐
ing at it because I was focused on loading insulation into the 
van.”  
    The  district  court  found  these  paragraphs  were  directly 
contradicted by the following portion of plaintiff’s deposition 
testimony: 
       Q. Did you do anything to distract you prior to 
       your incident? 
       A. No. 
    Here, the district court’s decision was clearly reasonable, 
as plaintiff’s affidavit directly contradicts his deposition testi‐
mony. The  court’s exclusion of paragraph  14,  therefore, did 
not constitute an abuse of discretion. 
                          III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court.